Exhibit 10.2

 

3COM CORPORATION

 

MANAGEMENT RETENTION AGREEMENT

 

This Management Retention Agreement (the “Agreement”) is made and entered into
by and between James M. Fieger (the “Employee”) and 3Com Corporation (“3Com” or
the “Company”), effective as of April 7, 2005.  3Com and the Employee shall each
individually be referred to herein as a “Party” and together as the “Parties.”

 

R E C I T A L S

 

A.                                   It is expected that the Company from time
to time will consider the possibility of an acquisition by another company or
other change of control.  The Board of Directors of the Company (the “Board”)
recognizes that such consideration can be a distraction to the Employee and can
cause the Employee to consider alternative employment opportunities.  The Board
has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of the Employee, notwithstanding the possibility, threat or
occurrence of a Change of Control (as defined below) of the Company.

 

B.                                     The Board believes that it is in the best
interests of the Company and its stockholders to provide the Employee with an
incentive to continue his/her employment and to motivate the Employee to
maximize the value of the Company upon a Change of Control for the benefit of
its stockholders.

 

C.                                     The Board believes that it is imperative
to provide the Employee with severance benefits upon the termination of the
Employee’s employment within three (3) months prior to or within twelve (12)
months following a Change of Control which provides the Employee with enhanced
financial security and provides incentive and encouragement to the Employee to
remain with the Company notwithstanding the possibility of a Change of Control.

 

D.                                    Certain capitalized terms used in this
Agreement are defined in Section 5 below.

 

The Parties hereto agree as follows:

 


1.                                       TERM OF AGREEMENT.  THIS AGREEMENT
SHALL TERMINATE UPON THE DATE THAT ALL OBLIGATIONS OF THE PARTIES HERETO WITH
RESPECT TO THIS AGREEMENT HAVE BEEN SATISFIED.

 


2.                                       AT-WILL EMPLOYMENT.  THE COMPANY AND
THE EMPLOYEE ACKNOWLEDGE THAT THE EMPLOYEE’S EMPLOYMENT WITH 3COM IS AND SHALL
CONTINUE TO BE AT-WILL, AS DEFINED UNDER APPLICABLE LAW, AND MAY BE TERMINATED
BY EITHER PARTY AT ANY TIME, FOR ANY REASON OR NO REASON, WITH OR WITHOUT
NOTICE.  IF THE EMPLOYEE’S EMPLOYMENT TERMINATES FOR ANY REASON OTHER THAN THAT
SPECIFIED IN SECTION 3(A) OF THIS AGREEMENT, THEN THE EMPLOYEE SHALL NOT BE
ENTITLED TO RECEIVE SEVERANCE OR OTHER BENEFITS UNDER THIS AGREEMENT AND SHALL
ONLY BE ELIGIBLE TO RECEIVE THOSE SEVERANCE OR OTHER BENEFITS (IF ANY) AS MAY
THEN BE ESTABLISHED UNDER THE COMPANY’S THEN EXISTING SEVERANCE AND/OR BENEFITS
PLANS OR PURSUANT TO OTHER WRITTEN AGREEMENTS WITH THE COMPANY.

 

--------------------------------------------------------------------------------


 


3.                                       CHANGE OF CONTROL SEVERANCE BENEFITS.

 


(A)                                  INVOLUNTARY TERMINATION OTHER THAN FOR
CAUSE, DEATH OR DISABILITY OR VOLUNTARY TERMINATION FOR GOOD REASON WITHIN THREE
(3) MONTHS PRIOR TO OR WITHIN TWELVE (12) MONTHS FOLLOWING A CHANGE OF CONTROL. 
IF, WITHIN THREE (3) MONTHS PRIOR TO OR WITHIN TWELVE (12) MONTHS FOLLOWING A
CHANGE OF CONTROL, THE EMPLOYEE’S EMPLOYMENT IS TERMINATED (I) INVOLUNTARILY BY
THE COMPANY OTHER THAN FOR CAUSE, DEATH OR DISABILITY OR (II) BY THE EMPLOYEE
PURSUANT TO A VOLUNTARY TERMINATION FOR GOOD REASON, THEN, SUBJECT TO THE
EMPLOYEE ENTERING INTO A STANDARD FORM OF MUTUAL RELEASE OF CLAIMS WITH THE
COMPANY IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT A (AS UPDATED AT
THE COMPANY’S DISCRETION OR TO REFLECT APPLICABLE LOCAL, STATE AND FEDERAL LAW),
THE COMPANY SHALL PROVIDE THE EMPLOYEE WITH THE FOLLOWING BENEFITS UPON SUCH
TERMINATION:

 


(I)                                     LUMP-SUM PAYMENT.  A LUMP-SUM CASH
PAYMENT IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE EMPLOYEE’S
ANNUAL COMPENSATION;

 

(II)                                  CONTINUED EMPLOYEE BENEFITS.  COMPANY-PAID
HEALTH, DENTAL, VISION, LONG-TERM DISABILITY, AND LIFE INSURANCE COVERAGE AT THE
SAME LEVEL OF COVERAGE AND COVERAGE TIER AS WAS PROVIDED TO THE EMPLOYEE AND/OR
THE EMPLOYEE’S DEPENDENTS IMMEDIATELY PRIOR TO THE TERMINATION OF HIS/HER
EMPLOYMENT AND AT THE SAME RATIO OF COMPANY PREMIUM PAYMENT TO EMPLOYEE PREMIUM
PAYMENT AS WAS IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL (THE
“COMPANY-PAID COVERAGE”).  COMPANY-PAID COVERAGE SHALL CONTINUE UNTIL THE
EARLIER OF (I) TWO (2) YEARS FROM THE DATE OF TERMINATION, OR (II) THE DATE UPON
WHICH THE EMPLOYEE AND/OR HIS/HER DEPENDENTS BECOME COVERED UNDER ANOTHER
EMPLOYER’S GROUP HEALTH, DENTAL, VISION, LONG-TERM DISABILITY, OR LIFE INSURANCE
PLANS THAT PROVIDE THE EMPLOYEE AND/OR HIS DEPENDENTS WITH COMPARABLE BENEFITS
AND LEVELS OF COVERAGE.  FOR PURPOSES OF TITLE X OF THE CONSOLIDATED BUDGET
RECONCILIATION ACT OF 1985 (“COBRA”), THE DATE OF THE “QUALIFYING EVENT” FOR THE
EMPLOYEE AND/OR HIS/HER DEPENDENTS SHALL BE THE DATE UPON WHICH THE COMPANY-PAID
COVERAGE COMMENCES, AND EACH MONTH OF COMPANY-PAID COVERAGE PROVIDED HEREUNDER
SHALL OFFSET A MONTH OF CONTINUATION COVERAGE OTHERWISE DUE UNDER COBRA;

 

(III)                               PRO-RATED BONUS PAYMENT.  A LUMP-SUM CASH
PAYMENT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE EMPLOYEE’S TARGET BONUS AS IN
EFFECT FOR THE FISCAL YEAR IN WHICH THE CHANGE OF CONTROL OCCURS, PRO-RATED BY
MULTIPLYING SUCH TARGET BONUS AMOUNT BY A FRACTION, THE NUMERATOR OF WHICH SHALL
BE THE NUMBER OF CALENDAR DAYS PRIOR TO OCCURRENCE OF THE CHANGE OF CONTROL
DURING SUCH FISCAL YEAR, AND THE DENOMINATOR OF WHICH SHALL BE THREE-HUNDRED AND
SIXTY-FIVE (365);

 

(IV)                              EQUITY COMPENSATION ACCELERATED VESTING.  ONE
HUNDRED PERCENT (100%) OF THE UNVESTED PORTION OF ANY STOCK OPTION, RESTRICTED
STOCK OR OTHER COMPANY EQUITY COMPENSATION HELD BY THE EMPLOYEE SHALL
AUTOMATICALLY BE ACCELERATED IN FULL SO AS TO BECOME COMPLETELY VESTED;
PROVIDED, HOWEVER, THAT IF THIS OCCURS DUE TO A QUALIFYING TERMINATION OF
EMPLOYMENT OCCURRING WITHIN THREE (3) MONTHS PRIOR TO A CHANGE OF CONTROL, SUCH
ACCELERATION SHALL BECOME EFFECTIVE UPON THE DATE OF THE CHANGE OF CONTROL; AND

 

(V)                                 EXTENSION OF STOCK OPTION AND STOCK
APPRECIATION RIGHT POST-TERMINATION EXERCISABILITY.  THE POST-TERMINATION
EXERCISE PERIOD OF ANY OUTSTANDING COMPANY STOCK

 

2

--------------------------------------------------------------------------------


 

OPTIONS AND STOCK APPRECIATION RIGHTS HELD BY THE EMPLOYEE SHALL BE EXTENDED TO
THE LESSER OF (A) ONE (1) YEAR FROM THE EMPLOYEE’S TERMINATION DATE, OR (B) THE
ORIGINAL TERM OF THE AWARD.

 


(B)                                 VOLUNTARY RESIGNATION; TERMINATION FOR
CAUSE.  IF THE EMPLOYEE’S EMPLOYMENT TERMINATES BY REASON OF THE EMPLOYEE’S
VOLUNTARY RESIGNATION (AND IS NOT A VOLUNTARY TERMINATION FOR GOOD REASON), OR
IF THE EMPLOYEE IS TERMINATED FOR CAUSE, THEN THE EMPLOYEE SHALL NOT BE ENTITLED
TO RECEIVE SEVERANCE OR OTHER BENEFITS UNDER THIS AGREEMENT AND SHALL ONLY BE
ELIGIBLE TO RECEIVE THOSE SEVERANCE OR OTHER BENEFITS (IF ANY) AS MAY THEN BE
ESTABLISHED UNDER THE COMPANY’S THEN EXISTING SEVERANCE AND/OR BENEFITS PLANS OR
PURSUANT TO OTHER WRITTEN AGREEMENTS WITH THE COMPANY.


 


(C)                                  DISABILITY; DEATH.  IF THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY TERMINATES AS A RESULT OF THE EMPLOYEE’S DISABILITY,
OR IF EMPLOYEE’S EMPLOYMENT IS TERMINATED DUE TO THE DEATH OF THE EMPLOYEE, THEN
THE EMPLOYEE SHALL NOT BE ENTITLED TO RECEIVE SEVERANCE OR OTHER BENEFITS UNDER
THIS AGREEMENT AND SHALL ONLY BE ELIGIBLE TO RECEIVE THOSE SEVERANCE OR OTHER
BENEFITS (IF ANY) AS MAY THEN BE ESTABLISHED UNDER THE COMPANY’S THEN EXISTING
SEVERANCE AND/OR BENEFITS PLANS OR PURSUANT TO OTHER WRITTEN AGREEMENTS WITH THE
COMPANY.


 


(D)                                 TERMINATION APART FROM CHANGE OF CONTROL. 
IN THE EVENT THE EMPLOYEE’S EMPLOYMENT IS TERMINATED FOR ANY REASON, EITHER
PRIOR TO THREE (3) MONTHS BEFORE THE OCCURRENCE OF A CHANGE OF CONTROL OR AFTER
THE TWELVE (12) MONTH PERIOD FOLLOWING A CHANGE OF CONTROL, THEN THE EMPLOYEE
SHALL NOT BE ENTITLED TO RECEIVE SEVERANCE OR OTHER BENEFITS UNDER THIS
AGREEMENT AND SHALL ONLY BE ELIGIBLE TO RECEIVE THOSE SEVERANCE OR OTHER
BENEFITS (IF ANY) AS MAY THEN BE ESTABLISHED UNDER THE COMPANY’S THEN EXISTING
SEVERANCE AND/OR BENEFITS PLANS OR PURSUANT TO OTHER WRITTEN AGREEMENTS WITH THE
COMPANY.


 

4.                                       Golden Parachute Excise Taxes

 


(A)                                  PARACHUTE PAYMENTS OF LESS THAN 3.59 X BASE
AMOUNT.  IN THE EVENT THAT THE BENEFITS PROVIDED FOR IN THIS AGREEMENT OR
OTHERWISE PAYABLE TO THE EMPLOYEE (I) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE
MEANING OF SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), (II) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
CODE, AND (III) THE AGGREGATE VALUE OF SUCH PARACHUTE PAYMENTS, AS DETERMINED IN
ACCORDANCE WITH SECTION 280G OF THE CODE AND THE PROPOSED TREASURY REGULATIONS
THEREUNDER (OR THE FINAL TREASURY REGULATIONS, IF THEY HAVE THEN BEEN ADOPTED)
IS LESS THAN THE PRODUCT OBTAINED BY MULTIPLYING 3.59 BY THE EMPLOYEE’S “BASE
AMOUNT” WITHIN THE MEANING OF CODE SECTION 280G(B)(3), THEN SUCH BENEFITS SHALL
BE REDUCED TO THE EXTENT NECESSARY (BUT ONLY TO THAT EXTENT) SO THAT NO PORTION
OF SUCH BENEFITS WILL BE SUBJECT TO EXCISE TAX UNDER SECTION 4999 OF THE CODE.


 


(B)                                 PARACHUTE PAYMENTS EQUAL TO OR GREATER THAN
3.59 X BASE AMOUNT.  IN THE EVENT THAT THE BENEFITS PROVIDED FOR IN THIS
AGREEMENT OR OTHERWISE PAYABLE TO THE EMPLOYEE (I) CONSTITUTE “PARACHUTE
PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE CODE, (II) WOULD BE SUBJECT
TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE, AND (III) THE AGGREGATE
VALUE OF SUCH PARACHUTE PAYMENTS, AS DETERMINED IN ACCORDANCE WITH SECTION 280G
OF THE CODE AND THE PROPOSED TREASURY REGULATIONS THEREUNDER (OR THE FINAL
TREASURY REGULATIONS, IF THEY HAVE THEN BEEN ADOPTED) IS EQUAL TO OR GREATER
THAN THE PRODUCT OBTAINED BY MULTIPLYING 3.59 BY THE EMPLOYEE’S “BASE

 

3

--------------------------------------------------------------------------------


 


AMOUNT” WITHIN THE MEANING OF CODE SECTION 280G(B)(3), THEN THE EMPLOYEE SHALL
RECEIVE (I) A PAYMENT FROM THE COMPANY SUFFICIENT TO PAY SUCH EXCISE TAX, PLUS
(II) AN ADDITIONAL PAYMENT FROM THE COMPANY SUFFICIENT TO PAY THE EXCISE TAX AND
FEDERAL AND STATE INCOME AND EMPLOYMENT TAXES ARISING FROM THE PAYMENTS MADE BY
THE COMPANY TO THE EMPLOYEE PURSUANT TO THIS SENTENCE.


 


(C)                                  280G
DETERMINATIONS.                               UNLESS THE COMPANY AND THE
EMPLOYEE OTHERWISE AGREE IN WRITING, THE DETERMINATION OF THE EMPLOYEE’S EXCISE
TAX LIABILITY AND THE AMOUNT REQUIRED TO BE PAID OR REDUCED UNDER THIS SECTION 4
SHALL BE MADE IN WRITING BY THE COMPANY’S INDEPENDENT AUDITORS WHO ARE PRIMARILY
USED BY THE COMPANY IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL (THE
“ACCOUNTANTS”).  FOR PURPOSES OF MAKING THE CALCULATIONS REQUIRED BY THIS
SECTION 4, THE ACCOUNTANTS MAY MAKE REASONABLE ASSUMPTIONS AND APPROXIMATIONS
CONCERNING APPLICABLE TAXES AND MAY RELY ON REASONABLE, GOOD FAITH
INTERPRETATIONS CONCERNING THE APPLICATION OF SECTIONS 280G AND 4999 OF THE
CODE.  THE COMPANY AND THE EMPLOYEE SHALL FURNISH TO THE ACCOUNTANTS SUCH
INFORMATION AND DOCUMENTS AS THE ACCOUNTANTS MAY REASONABLY REQUEST IN ORDER TO
MAKE A DETERMINATION UNDER THIS SECTION 4.  THE COMPANY SHALL BEAR ALL COSTS THE
ACCOUNTANTS MAY REASONABLY INCUR IN CONNECTION WITH ANY CALCULATIONS
CONTEMPLATED BY THIS SECTION 4.


 


5.                                       DEFINITION OF TERMS.  THE FOLLOWING
TERMS REFERRED TO IN THIS AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS:

 


(A)                                  ANNUAL COMPENSATION.  “ANNUAL COMPENSATION”
SHALL MEAN AN AMOUNT EQUAL TO THE SUM OF (I) THE EMPLOYEE’S ANNUAL BASE SALARY
AS IN EFFECT IMMEDIATELY PRECEDING THE CHANGE OF CONTROL AND (II) 100% OF THE
EMPLOYEE’S TARGET BONUS.


 


(B)                                 TARGET BONUS.  “TARGET BONUS” SHALL MEAN THE
EMPLOYEE’S ANNUAL BONUS, ASSUMING 100% “ON TARGET” SATISFACTION OF ANY OBJECTIVE
OR SUBJECTIVE PERFORMANCE MILESTONES.


 


(C)                                  CAUSE.  “CAUSE” SHALL MEAN (I) AN ACT OF
THEFT, EMBEZZLEMENT OR INTENTIONAL DISHONESTY BY THE EMPLOYEE IN CONNECTION WITH
HIS/HER EMPLOYMENT; (II) THE EMPLOYEE BEING CONVICTED OF A FELONY, (III) A
WILLFUL ACT BY THE EMPLOYEE WHICH CONSTITUTES GROSS MISCONDUCT AND WHICH IS
INJURIOUS TO THE COMPANY, OR (IV) FOLLOWING DELIVERY TO THE EMPLOYEE OF A
WRITTEN DEMAND FOR PERFORMANCE FROM THE COMPANY WHICH DESCRIBES THE BASIS FOR
THE COMPANY’S REASONABLE BELIEF THAT THE EMPLOYEE HAS NOT SUBSTANTIALLY
PERFORMED HIS/HER DUTIES, CONTINUED VIOLATIONS BY THE EMPLOYEE OF THE EMPLOYEE’S
OBLIGATIONS TO THE COMPANY WHICH ARE DEMONSTRABLY WILLFUL AND DELIBERATE ON THE
EMPLOYEE’S PART.


 


(D)                                 CHANGE OF CONTROL.  “CHANGE OF CONTROL”
MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


 

(I)  ANY PERSON BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING FIFTY PERCENT (50%) OR MORE OF THE TOTAL
VOTING POWER REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR

 


(II)  THE CONSUMMATION OF THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL THE COMPANY’S ASSETS; OR

 

4

--------------------------------------------------------------------------------


 


(III)  THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY
OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION WHICH WOULD RESULT IN
THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO
CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED
INTO VOTING SECURITIES OF THE SURVIVING ENTITY) AT LEAST FIFTY PERCENT (50%) OF
THE TOTAL VOTING POWER REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR
SUCH SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR
CONSOLIDATION; OR


 


(IV)  A CHANGE IN THE COMPOSITION OF THE BOARD OCCURRING WITHIN A TWO-YEAR
PERIOD, AS A RESULT OF WHICH FEWER THAN A MAJORITY OF THE DIRECTORS ARE
INCUMBENT DIRECTORS.  “INCUMBENT DIRECTORS” SHALL MEAN DIRECTORS WHO ARE EITHER
(A) DIRECTORS OF THE COMPANY AS OF THE DATE UPON WHICH THIS AGREEMENT WAS
ENTERED INTO, OR (B) ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD WITH THE
AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THOSE DIRECTORS WHOSE ELECTION OR
NOMINATION WAS NOT IN CONNECTION WITH ANY TRANSACTION DESCRIBED IN SECTIONS
5(D)(I), 5(D)(II), OR 5(D)(III) ABOVE, OR IN CONNECTION WITH AN ACTUAL OR
THREATENED PROXY CONTEST RELATING TO THE ELECTION OF DIRECTORS TO THE COMPANY.


 


(E)                                  DISABILITY.  “DISABILITY” SHALL MEAN THAT
THE EMPLOYEE HAS BEEN UNABLE TO PERFORM HIS/HER COMPANY DUTIES AS THE RESULT OF
HIS/HER INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS, AND SUCH INABILITY, AT
LEAST TWENTY-SIX (26) WEEKS AFTER ITS COMMENCEMENT, IS DETERMINED TO BE TOTAL
AND PERMANENT BY A PHYSICIAN SELECTED BY THE COMPANY OR ITS INSURERS AND
ACCEPTABLE TO THE EMPLOYEE OR THE EMPLOYEE’S LEGAL REPRESENTATIVE (SUCH
AGREEMENT AS TO ACCEPTABILITY NOT TO BE UNREASONABLY WITHHELD).  TERMINATION
RESULTING FROM SUCH DISABILITY MAY ONLY BE EFFECTED AFTER AT LEAST THIRTY (30)
DAYS’ WRITTEN NOTICE BY THE COMPANY OF ITS INTENTION TO TERMINATE THE EMPLOYEE’S
EMPLOYMENT.  IN THE EVENT THAT THE EMPLOYEE RESUMES THE PERFORMANCE OF
SUBSTANTIALLY ALL OF HIS/HER COMPANY DUTIES BEFORE THE TERMINATION OF HIS/HER
EMPLOYMENT BECOMES EFFECTIVE, THE NOTICE OF INTENT TO TERMINATE SHALL
AUTOMATICALLY BE DEEMED TO HAVE BEEN REVOKED.


 


(F)                                    PERSON.  “PERSON” SHALL HAVE THE SAME
MEANING ACCORDED TO SUCH TERM IN SECTIONS 13(D) AND 14(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


 


(G)                                 VOLUNTARY TERMINATION FOR GOOD REASON. 
“VOLUNTARY TERMINATION FOR GOOD REASON” SHALL MEAN THE EMPLOYEE VOLUNTARILY
RESIGNS AFTER THE OCCURRENCE OF ANY OF THE FOLLOWING: (I) WITHOUT THE EMPLOYEE’S
EXPRESS WRITTEN CONSENT, A MATERIAL REDUCTION OF THE EMPLOYEE’S DUTIES, TITLE,
AUTHORITY OR RESPONSIBILITIES, RELATIVE TO THE EMPLOYEE’S DUTIES, TITLE,
AUTHORITY OR RESPONSIBILITIES AS IN EFFECT IMMEDIATELY PRIOR TO SUCH REDUCTION,
OR THE ASSIGNMENT TO EMPLOYEE OF SUCH REDUCED DUTIES, TITLE, AUTHORITY OR
RESPONSIBILITIES; PROVIDED, HOWEVER, THAT A REDUCTION IN DUTIES, TITLE,
AUTHORITY OR RESPONSIBILITIES SOLELY BY VIRTUE OF THE CONSUMMATION OF A CHANGE
OF CONTROL (AS, FOR EXAMPLE, WHEN THE COMPANY’S EXECUTIVE VICE-PRESIDENT AND
CHIEF FINANCIAL OFFICER REMAINS AS SUCH FOLLOWING A CHANGE OF CONTROL) SHALL NOT
BY ITSELF CONSTITUTE GROUNDS FOR A “VOLUNTARY TERMINATION FOR GOOD REASON;”
(II) WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, A MATERIAL REDUCTION OF THE
FACILITIES AND PERQUISITES (INCLUDING OFFICE SPACE AND LOCATION) AVAILABLE TO
THE EMPLOYEE IMMEDIATELY PRIOR TO SUCH REDUCTION, OTHER THAN A REDUCTION
GENERALLY APPLICABLE TO ALL SENIOR MANAGEMENT OF THE COMPANY; (III) A REDUCTION
BY THE COMPANY IN THE BASE SALARY OF THE EMPLOYEE AS IN EFFECT IMMEDIATELY PRIOR
TO SUCH REDUCTION, OTHER THAN A REDUCTION GENERALLY APPLICABLE TO ALL SENIOR
MANAGEMENT OF THE COMPANY; (IV) A MATERIAL REDUCTION BY THE COMPANY IN THE
AGGREGATE LEVEL OF EMPLOYEE BENEFITS, INCLUDING BONUSES, TO WHICH THE EMPLOYEE
WAS ENTITLED

 

5

--------------------------------------------------------------------------------


 


IMMEDIATELY PRIOR TO SUCH REDUCTION WITH THE RESULT THAT THE EMPLOYEE’S
AGGREGATE BENEFITS PACKAGE IS MATERIALLY REDUCED, OTHER THAN A REDUCTION THAT
GENERALLY APPLIES TO COMPANY EMPLOYEES; (V) THE RELOCATION OF THE EMPLOYEE TO A
FACILITY OR A LOCATION MORE THAN THIRTY-FIVE (35) MILES FROM THE EMPLOYEE’S WORK
LOCATION IMMEDIATELY PRIOR TO THE RELOCATION, WITHOUT THE EMPLOYEE’S EXPRESS
WRITTEN CONSENT; OR (VI) ANY ACT OR SET OF FACTS OR CIRCUMSTANCES WHICH WOULD,
UNDER MASSACHUSETTS CASE LAW OR STATUTE, CONSTITUTE A CONSTRUCTIVE TERMINATION
OF THE EMPLOYEE.


 


6.                                       NON-SOLICITATION.  IN CONSIDERATION FOR
THE SEVERANCE BENEFITS THE EMPLOYEE IS TO RECEIVE HEREIN, IF ANY, THE EMPLOYEE
AGREES THAT HE/SHE WILL NOT, AT ANY TIME DURING THE ONE (1) YEAR FOLLOWING
HIS/HER TERMINATION DATE, DIRECTLY OR INDIRECTLY SOLICIT ANY INDIVIDUALS TO
LEAVE THE COMPANY’S (OR ANY OF ITS SUBSIDIARIES’) EMPLOY FOR ANY REASON OR
INTERFERE IN ANY OTHER MANNER WITH THE EMPLOYMENT RELATIONSHIPS EXISTING DURING
THAT PERIOD BETWEEN THE COMPANY (OR ANY OF ITS SUBSIDIARIES) AND ITS CURRENT OR
PROSPECTIVE EMPLOYEES.


 


7.                                       SUCCESSORS.


 


(A)                                  COMPANY’S SUCCESSORS.  ANY SUCCESSOR TO THE
COMPANY (WHETHER DIRECT OR INDIRECT AND WHETHER BY PURCHASE, MERGER,
CONSOLIDATION, LIQUIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S BUSINESS AND/OR ASSETS SHALL ASSUME THE OBLIGATIONS UNDER THIS
AGREEMENT AND AGREE EXPRESSLY TO PERFORM THE OBLIGATIONS UNDER THIS AGREEMENT IN
THE SAME MANNER AND TO THE SAME EXTENT AS THE COMPANY WOULD BE REQUIRED TO
PERFORM SUCH OBLIGATIONS IN THE ABSENCE OF A SUCCESSION.  FOR ALL PURPOSES UNDER
THIS AGREEMENT, THE TERM “COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE COMPANY’S
BUSINESS AND/OR ASSETS WHICH EXECUTES AND DELIVERS THE ASSUMPTION AGREEMENT
DESCRIBED IN THIS SECTION 7(A) OR WHICH BECOMES BOUND BY THE TERMS OF THIS
AGREEMENT BY OPERATION OF LAW.


 


(B)                                 EMPLOYEE’S SUCCESSORS.  THE TERMS OF THIS
AGREEMENT AND ALL RIGHTS AND OBLIGATIONS OF THE EMPLOYEE HEREUNDER SHALL INURE
TO THE BENEFIT OF, AND BE ENFORCEABLE BY, THE EMPLOYEE’S PERSONAL OR LEGAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES,
DEVISEES AND LEGATEES.


 


8.                                       NOTICE


 


(A)                                  GENERAL.  NOTICES AND ALL OTHER
COMMUNICATIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED OR ONE DAY FOLLOWING
MAILING VIA FEDERAL EXPRESS OR SIMILAR OVERNIGHT COURIER SERVICE.  IN THE CASE
OF THE EMPLOYEE, MAILED NOTICES SHALL BE ADDRESSED TO HIM/HER AT THE HOME
ADDRESS WHICH HE/SHE MOST RECENTLY COMMUNICATED TO THE COMPANY IN WRITING.  IN
THE CASE OF THE COMPANY, MAILED NOTICES SHALL BE ADDRESSED TO ITS CORPORATE
HEADQUARTERS, AND ALL NOTICES SHALL BE DIRECTED TO THE ATTENTION OF ITS
SECRETARY.


 


(B)                                 NOTICE OF TERMINATION.  ANY TERMINATION BY
THE COMPANY FOR CAUSE OR BY THE EMPLOYEE PURSUANT TO A VOLUNTARY TERMINATION FOR
GOOD REASON SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION TO THE OTHER PARTY
HERETO GIVEN IN ACCORDANCE WITH SECTION 8(A) OF THIS AGREEMENT.  SUCH NOTICE
SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON,
SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO
PROVIDE A BASIS FOR TERMINATION

 

6

--------------------------------------------------------------------------------


 


UNDER THE PROVISION SO INDICATED, AND SHALL SPECIFY THE TERMINATION DATE (WHICH
SHALL BE NOT LESS THAN THIRTY (30) DAYS AFTER THE GIVING OF SUCH NOTICE).  THE
FAILURE BY THE EMPLOYEE TO INCLUDE IN THE NOTICE ANY FACT OR CIRCUMSTANCE WHICH
CONTRIBUTES TO A SHOWING OF VOLUNTARY TERMINATION FOR GOOD REASON SHALL NOT
WAIVE ANY RIGHT OF THE EMPLOYEE HEREUNDER OR PRECLUDE THE EMPLOYEE FROM
ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING HIS/HER RIGHTS HEREUNDER.


 


9.                                       MISCELLANEOUS PROVISIONS.

 


(A)                                  NO DUTY TO MITIGATE.  THE EMPLOYEE SHALL
NOT BE REQUIRED TO MITIGATE THE VALUE OF ANY BENEFITS CONTEMPLATED BY THIS
AGREEMENT, NOR SHALL ANY SUCH BENEFITS BE REDUCED BY ANY EARNINGS OR BENEFITS
THAT THE EMPLOYEE MAY RECEIVE FROM ANY OTHER SOURCE.


 


(B)                                 WAIVER.  NO PROVISION OF THIS AGREEMENT
SHALL BE MODIFIED, WAIVED OR DISCHARGED UNLESS THE MODIFICATION, WAIVER OR
DISCHARGE IS AGREED TO IN WRITING AND SIGNED BY THE EMPLOYEE AND BY TWO
AUTHORIZED OFFICERS OF THE COMPANY (OTHER THAN THE EMPLOYEE).  NO WAIVER BY
EITHER PARTY OF ANY BREACH OF, OR OF COMPLIANCE WITH, ANY CONDITION OR PROVISION
OF THIS AGREEMENT BY THE OTHER PARTY SHALL BE CONSIDERED A WAIVER OF ANY OTHER
CONDITION OR PROVISION OR OF THE SAME CONDITION OR PROVISION AT ANOTHER TIME.


 


(C)                                  WHOLE AGREEMENT.  NO AGREEMENTS,
REPRESENTATIONS OR UNDERSTANDINGS (WHETHER ORAL OR WRITTEN AND WHETHER EXPRESS
OR IMPLIED) WHICH ARE NOT EXPRESSLY SET FORTH IN THIS AGREEMENT HAVE BEEN MADE
OR ENTERED INTO BY EITHER PARTY WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS
AGREEMENT REPRESENTS THE ENTIRE UNDERSTANDING OF THE PARTIES HERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR ARRANGEMENTS AND
UNDERSTANDINGS REGARDING SAME.


 


(D)                                 CHOICE OF LAW.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.  THE PARTIES HEREBY AGREE AND
CONSENT TO THE JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE COMMONWEALTH
OF MASSACHUSETTS AS THE EXCLUSIVE JURISDICTION FOR SETTLING ANY DISPUTES ARISING
HEREUNDER.


 


(E)                                  SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF, WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


(F)                                    COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, in the case
of the Company by its duly authorized officer.

 

 

COMPANY

3COM CORPORATION

 

 

 

 

By:

/s/ Bruce L. Claflin

 

 

 

Bruce L. Claflin, President and CEO

 

 

 

 

 

 

EMPLOYEE

By:

/s/ James M. Fieger

 

 

 

James M. Fieger

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MUTUAL RELEASE OF CLAIMS

 

This Mutual Release of Claims (“Release”) is made by and between 3Com
Corporation, Inc. (the “Company”) and [NAME] (the “Employee”).  3Com and the
Employee shall each individually be referred to herein as a “Party” and together
as the “Parties.”

 

RECITALS

 

WHEREAS, the Employee has been employed with the Company as [TITLE] and the
Parties have mutually agreed that the Employee’s employment with the Company
will terminate effective [DATE] (“Termination Date”);

 

WHEREAS, the Company and the Employee have agreed that the Employee is to
receive certain severance benefits pursuant to the agreement to which this
Release is attached as Exhibit A (the “Management Retention Agreement”);

 

NOW THEREFORE, in connection with the promises made herein and in the Management
Retention Agreement, the Company and the Employee hereby agree as follows:

 

1.                                       Confidential Information.  The Employee
shall continue to maintain the confidentiality of all confidential and
proprietary information of the Company and shall continue to comply with the
terms and conditions of the Employee Agreement previously entered into by and
between the Company and the Employee.

 

2.                                       Payment of Salary.  The Company
represents and the Employee acknowledges and represents that the Company has
paid (or will pay pursuant to the terms of the applicable plan or program and
the Management Retention Agreement) all salary, wages, bonuses, commissions,
accrued vacation and expense reimbursements and any and all other benefits due
to the Employee through the date of signing of this Release.

 

3.                                       Release of Claims.  The Employee agrees
that the severance benefits provided pursuant to the Management Retention
Agreement represent settlement in full of all outstanding obligations owed to
the Employee by the Company or any subsidiary of the Company.  In exchange for
those severance benefits, the Employee hereby irrevocably and unconditionally
releases 3Com and its parents, subsidiaries, predecessors, successors,
affiliates and joint ventures, and all of their directors, officers, employees,
representatives, attorneys, agents, insurers, assigns, employee benefit programs
(and the trustees, administrators, fiduciaries, and insurers of such programs),
and any other persons acting by, through, under, or in concert with any of the
persons or entities identified above (the “Released Parties”) from all known and
unknown claims, promises, debts, obligations, causes of action, or similar
rights of any type, in law or in equity, that the Executive has, had or may have
had arising from or relating to his employment with 3Com and the termination
thereof (“Claims”).  The Employee understands that the Claims that he/she is
hereby releasing include, but are not limited to:

 

--------------------------------------------------------------------------------


 

(a)                                  Any and all Claims that in any way arise
from or relate to the Employee’s employment with 3Com or the termination of that
employment, such as claims for compensation, bonuses, commissions, benefits,
reimbursements, lost wages, or unused accrued PTO;

 

(b)                                 Any and all Claims that in any way arise
from or relate to the design or administration of any employee benefit program;

 

(c)                                  Any and all Claims that arise from or
relate to any severance or similar benefits or to post-employment health or
group insurance benefits not expressly set forth in the Management Retention
Agreement, including without limitation any and all Claims to benefits or
compensation under the Company’s Section 16 Officer Severance Plan;

 

(d)                                 Any and all Claims based on a contract, any
employment or wrongful discharge claims or tort claims, and any and all Claims
based on a federal, state or local law, regulation or ordinance, including, but
not limited to, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Employee Retirement Income Security Act, the Worker
Adjustment Retraining and Notification Act, the Fair Labor Standards Act,
Massachusetts General Laws ch. 151B, all as may have been amended, and any other
federal, state, or local common law, statute, regulation, or ordinance of any
other type or kind.

 

The Employee understands that he/she is hereby releasing Claims that he/she may
not know about.  Notwithstanding anything to the contrary contained in this
Release, the Employee’s release of Claims under this Section 3 does not
constitute a waiver by the Employee of any rights or benefits that he/she may
have pursuant to (i) this Release, (ii) the Management Retention Agreement;
(iii) the Company’s 401(k) Plan, and (iv) to any right of indemnification or
contribution against the Company under applicable insurance policies, statutory
law or Company by-laws, if any, to the same extent available to any other
officer of the Company for any third-party claim against him/her arising from
his/her employment as an officer of the Company.

 

4.                                       Rights under the Age Discrimination in
Employment Act.  The Employee acknowledges that he/she has been advised by this
Release that (a) he/she should consult with an attorney of his/her choosing
prior to executing this Release; (b) he/she has been given twenty-one calendar
(21) days within which to consider and execute this Release and to the extent
that he/she signs this Release prior to the completion of that period he/she has
waived the remainder of that period; (c) that he/she has seven (7) calendar days
following the execution of this Release to revoke his/her signature; and
(iv) the Effective Date of this Release shall be the eighth (8th) calendar day
following his/her execution of this Release.

 

5.                                       No Assignment of Claims.  The Employee
expressly warrants that he/she has not assigned any Claim or Claims that he/she
has, had or may have had against any of the Released Parties to any other person
or entity.

 

6.                                       Tax Consequences.  The Company makes no
representations or warranties with respect to the tax consequences of the
provision of the severance benefits set forth in the Management Retention
Agreement, other than as provided in Section 4 thereof.  The Employee
understands and agrees that the Company will apply the applicable, supplemental,
state and federal tax rates to the severance payments made pursuant to the
Management Retention Agreement.  The

 

2

--------------------------------------------------------------------------------


 

Employee further understands and agrees that he/she is solely responsible for
the payment, if applicable, of any other local, state, or federal taxes or
withholdings based on the provision of the severance benefits by the Company and
any penalties or assessments thereon and the Employee hereby agrees to indemnify
the Company for any such taxes or withholdings, and any penalties, costs and/or
attorneys’ fees arising therefrom.

 

7.                                       Employment Agreement Restrictions.  The
Employee agrees that his/her obligations and the Company’s rights and remedies
under the Employee Agreement signed by the Employee, the terms and conditions of
which are expressly incorporated into this Release, shall remain in full force
and effect upon his/her execution of this Release, and after the Termination
Date.  The Employee hereby warrants and represents that he/she is in compliance
with and has not violated the Employee Agreement.

 

8.                                       Cooperation.  The Employee hereby
agrees to cooperate with the Company and its legal counsel (internal and
external) as the Company may reasonably request at any time in connection with
any investigation or litigation relating to any matter in which the Employee was
involved during, or has material knowledge of as a result of, his employment
with the Company.

 

9.                                       Confidentiality.  The Employee
understands and agrees that this Release and each and every provision contained
herein, including without limitation the existence of this Release and severance
benefits paid in consideration hereof, are confidential and shall not be
disclosed to any person or entity, for any reason, without the prior written
consent of the Company, unless required by law.  It is agreed, however, that the
Employee may discuss the existence and contents of this Agreement to the extent
that such information was a matter of public record prior to such disclosure. 
The Employee may reveal any of the contents of this Agreement to members of
his/her immediate family, and to his/her legal and financial advisors, subject
to his/her securing their agreement to maintain the confidentiality of such
information.  If the Employee is required by a government entity, a lawfully
issued subpoena and/or otherwise required by law to disclose the existence or
terms of this Agreement, the Employee agrees to notify the Company in writing no
fewer than ten (10) calendar days prior to the date of such disclosure.

 

10.                                 Return of Company Property.  The Employee
hereby agrees that he has returned to the Company all Company property and
equipment in his/her possession or control, including but not limited to all
files, documents, data and records (whether on paper or in tapes, disks, or
other machine-readable form), office equipment, credit cards, and employee
identification cards.  He/She further warrants and confirms that he has left
intact all electronic Company documents, including those that he/she developed
or helped develop during his/her employment.

 

11.                                 Entire Agreement.  The Management Retention
Agreement, this Release and the Employee Agreement contain all the agreements
and promises by and between the Company and the Employee and supersede any prior
agreements or representations between them as to the subjects covered, except
that any agreements between the Employee and the Company arising under or
relating to the Company’s equity compensation and welfare benefit plans remain
in full force and effect.  The Parties agree that no covenants, agreements,
representations, or warranties of any kind whatsoever have been made by either
Party, except as specifically set forth in the Management Retention Agreement,
this Release and the Employee Agreement.  Should any portion, term, or

 

3

--------------------------------------------------------------------------------


 

provision of the Management Retention Agreement, this Release or the Employee
Agreement be declared or determined by any court or other tribunal to be
illegal, invalid or unenforceable, the validity of the remaining portions, terms
and provisions shall not be affected thereby, and the illegal, invalid or
unenforceable portion, term or provision shall be deemed not to be part of the
Management Retention Agreement, this Release or the Employee Agreement, as
applicable.  This Release is binding upon and will inure to the benefit of the
Employee and the Company and their heirs, administrators, representatives,
executors, successors, and assigns.

 

12.                                 Voluntary Agreement.  The Employee warrants
that he/she has carefully read and understands the provisions of this Release;
that he/she has had sufficient time to consider the Agreement before signing it;
that he/she is entering into this Release knowingly and voluntarily, intending
that it will have binding legal effect; and that he/she has been advised by the
Company to consult with an attorney of his/her own choice and at his/her own
expense concerning the terms of this Agreement prior to signing it.

 

13.                                 Waiver.  Any waiver by either Party of any
violation, breach of or default under any provision of this Release or any other
agreements provided for or incorporated herein, by the other Party shall not
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement or any other agreements provided for or incorporated herein.

 

14.                                 Costs.  The Parties shall each bear their
own costs, attorneys’ fees and other expenses incurred in connection with this
Release.

 

15.                                 Governing Law and Venue.  This Release shall
be governed by the laws of the Commonwealth of Massachusetts, excluding its laws
relating to the choice of laws.  The Parties hereby agree and consent to the
jurisdiction of the state and federal courts of the Commonwealth of
Massachusetts as the exclusive jurisdiction for settling any disputes arising
hereunder.

 

16.                                 Amendments.  This Release may not be
modified, amended, supplemented or superseded unless by means of a written
document signed by the Employee and the Company’s Chief Employee Officer or
General Counsel.

 

17.                                 Counterparts.  This Release may be executed
in counterparts, and each counterpart shall have the same force and effect as an
original and, taken together, shall constitute an effective, binding agreement
by the Parties.

 

4

--------------------------------------------------------------------------------


 

WHEREFORE, the Parties have read this Release, have carefully considered its
provisions, have had an opportunity to discuss it with their attorneys, and
attest that they are fully competent to execute this Agreement and that they
fully understand and knowingly accept its terms and conditions in their entirety
and without reservation.

 

 

COMPANY

3COM CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

[NAME]

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

EMPLOYEE

By:

 

 

 

 

[NAME]

 

 

 

 

 

Date:

 

 

 

5

--------------------------------------------------------------------------------